Notice: This opinion is subject to formal revision before publication in the
Atlantic and Maryland Reporters. Users are requested to notify the Clerk of the
Court of any formal errors so that corrections may be made before the bound
volumes go to press.

                           District of Columbia
                            Court of Appeals

No. 22-BG-501

IN RE SCOTT B. BLUMENFELD                                   2022 DDN 99

A Suspended Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 501870


BEFORE: McLeese and Deahl, Associate Judges, and Washington, Senior Judge.

                                   ORDER
                              (FILED—July 21, 2022)

       On consideration of Disciplinary Counsel’s Report regarding petitioner’s
petition for reinstatement, wherein Disciplinary Counsel informs the court that Mr.
Blumenfeld has demonstrated that he is fit to resume the practice of law, and it
appearing that petitioner is eligible to file the petition for reinstatement, see In re
Blumenfeld, 130 A.3d 951 (D.C. 2014), it is

      ORDERED that petitioner’s petition for reinstatement is granted. It is

      FURTHER ORDERED that Scott B. Blumenfeld is hereby reinstated to the
Bar of the District of Columbia.


                                   PER CURIAM